DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The individual rejections of Claim(s) under 35 U.S.C. 102a2 as being anticipated by Ilhan et al., Zheng et al., Rusak et al., O'Callaghan et al. and Lepikson-Neto et al. are withdrawn. The claims have been amended to recite application of red pigment to photosynthetic organism. 
Applicant’s arguments, see paper, filed 12/11/2020, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102a2  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
Claim Rejections - 35 USC § 112
Claims 52-55,57-63,65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 52 from which claims 53-55,57-63,65 depend recites,
 “wherein the red pigmented matter comprises one or more of a vegetable dye, a food coloring, chlorophyll, a carotenoid, a flavonoid, and any other nontoxic colorant”.
From the reading of the Specification there appears to be no support for the language ---
wherein the red pigmented matter comprises a vegetable dye, chlorophyll, a flavonoid, and any other nontoxic colorant ---. The recitation of: red pigment in association with a vegetable dye, chlorophyll, a flavonoid, and/or any other nontoxic colorant appears to be new matter. 
Restriction/Election Status
The Restriction is Group I claims 52-55,57-63,65. The Election within Group I is where red pigmented matter is applied to a plant in the absence of a fertilizer. Claim 55 is withdrawn. Claim 56 is cancelled. Although Group I as a whole is free of the prior art, there appears to be a new matter issues(See New matter rejection above) The Examiner might consider rejecting instant claims over patented claims in USPN 10138171 at the time a fertilizer is required in the instant claims. The Examiner suggest amending claims 52 part (a) to recite absent a fertilizer in their preferred manner. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephonic Inquiry

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616